Notice of Pre-AIA  or AIA  Status

         The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Non Final Rejection

The applicant’s amendment of 12/06/2021 necessitated a new ground of rejection as follows below:


                                                  Claim Rejections - 35 USC § 102
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: A person shall be entitled to a patent unless —

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-13 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ohnishi et al. (US Pat. 7,533,974).

          Note: The method steps are inherently taught in the apparatus device/limitations in the rejections as follow:

         Ohnishi et al. disclose in Figures 2 and 4 an ink jet printer comprising:

         Regarding claim 1, a device (40, 80) including a fluid channel (90) connecting a pair of ports (64) and an attachment feature (72) to attach the device (40) at a dummy cartridge (70) (Figure 2); 
wherein the pair of ports (64) is dimensioned to mate with fluid feed ports (unmarked fluid feed ports those are located between two elements 64 and 102) of a printer (40) when the device (40, 80) is attached to the dummy cartridge (70) and the dummy cartridge (70) is inserted in the printer (40) (Figures 2 and 4).

            Regarding claim 3, wherein the hollow needles (unmarked two hollow needles those are located between two elements 64 and 102) are inserted into the device body (80) Figure 2).
            Regarding claim 4, wherein the device body (80) is a molded or 3D printed part (Figure 2).
            Regarding claim 5, wherein the hollow needles (unmarked two hollow needles those are located between two elements 64 and 102) are inserted or formed into the molded or 3D printed part (Figure 2).
            Regarding claim 6, wherein the molded (80) or 3D printed part includes a recess (82) which is covered by a cover to form the bridge channel (90) (Figure 2).
            Regarding claim 7, wherein the attachment feature (72) is integrated into 3D printed part (Figure 2).
            Regarding claim 8, a dummy cartridge (70) comprising a dummy cartridge body (70) designed to be inserted into a cartridge pocket (50) of a printer (40) (Figure 1), and 
a receiving structure (74) to attach an accessory device (52) (Figure 2).
           Regarding claim 9, the dummy cartridge (70) in combination with an accessory device (52), the accessory device (52) including a fluid channel (90) connecting a pair of ports (64) and an attachment feature (72) to attach the accessory device (52) at the dummy cartridge body (70) (Figure 2); 
wherein the pair of ports (64) is dimensioned to mate with fluid feed ports (unmarked fluid feed ports those are located between two elements 64 and 102) of a printer (40) when the accessory device (52) is attached to the dummy cartridge body(70) and the dummy cartridge body (70) is inserted in the printer (40) (Figures 2 and 4).
          Regarding claim 10, wherein the dummy cartridge body (70) is 3D printed part.
          Regarding claim 11, wherein the dummy cartridge body (70) includes a handle (not show) for handling the dummy cartridge (70) during insertion into and removal from the cartridge pocket (50) (Figure 2).                  
           Regarding claim 12, wherein the accessory device (52) is attached to the dummy cartridge body (70) by at least one of a screw, an interference fit, and a frictional connection (Figure 2).

           Regarding claim 15, before inserting the dummy cartridge (70) into the cartridge pocket (50), connecting the accessory device (52) to the dummy cartridge (70) (Figure 2).

Allowable Subject Matter

          Claim 14 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. This claim would be allowable because the prior art references of record fails to teach or suggest a method comprising a step of starting a printing fluid circulation process wherein a printing fluid is transported through a fluid path, with a fluid interconnect bridge of an accessory device forming part of the fluid path in the combination as claimed. 

CONCLUSION

         Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Anh Vo whose telephone number is (571) 272-2262. The examiner can normally be reached on Monday to Friday from 9:30 A.M.to 6:00 P.M..

         If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

         Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
        
         Status information for unpublished applications is available through Private PAIR only. For 
more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANH T VO/Primary Examiner, Art Unit 2853